NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO SANTAMARIA-DELGADO,                       No.    16-72826

                Petitioner,                     Agency No. A075-902-802

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Pedro Santamaria-Delgado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order denying his motion for a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny the petition for review.

      The agency did not abuse its discretion in denying for lack of good cause

Santamaria-Delgado’s motion for a continuance to collaterally attack his theft

conviction, where he had not begun to seek post-conviction relief on the date of his

final merits hearing, and where he was represented by an attorney of his choice.

See Garcia v. Lynch, 798 F.3d 876, 881 (9th Cir. 2015) (no abuse of discretion

where alien had been in proceedings for six months and had “ample time” to seek

post-conviction relief) (citation omitted)).

      PETITION FOR REVIEW DENIED.




                                           2                                16-72826